Citation Nr: 1527516	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating greater than 30 percent prior to September 17, 2014, and greater than 70 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2014, the Board remanded the case for further development.

In December 2014, the RO increased the disability rating for PTSD to 70 percent effective September 17, 2014.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

During the pendency of the appeal, the Veteran's psychiatric disorder has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, suspiciousness, panic attacks, sleep impairment, difficulty in adapting to stressful circumstances in work or work-like settings, obsessional rituals, and difficulty with relationships.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent prior to September 17, 2014, and greater than 70 percent thereafter for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  Pursuant to the Board's July 2014 remand, more recent VA treatment records were obtained.  The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination in July 2014 pursuant to the Board's July 2014 remand.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Higher Initial Rating

The Veteran seeks an initial rating for PTSD.

The Veteran's service-connected PTSD currently is rated under 38 C.F.R. § 4.130, DC 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2014).

Under DC 9411, the criteria for a 30 rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent, is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9204 (2014).

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In June 2009, the Veteran complained of frequent awakenings and constant anxiety and depression.  He reported that he was employed as a manager for a call center at cable company where he supervised 200-300 employees.  He reported that he became irritable at work.  See VA treatment record (June 17, 2009).

In September 2009, the Veteran lost his job during a lay off.  See  VA exam. (July 2014).

At a VA examination in December 2009, the Veteran reported that waking in the middle of the night to check if everything is okay three to four times per week.  He reported that he stays away for about one hour.  The examiner opined that this obsessive ritual interferes with the Veteran's employment or social functioning to the extent that it impairs his sleep.  The Veteran also reported exaggerated startle response for a short time each morning.  The Veteran also reported  that he is irritable and yells or screams at his teenage son approximately twice a week for short periods of time.  The Veteran also reported that he is constantly discouraged about his future and disinterested doing things that he used to enjoy, but that he enjoys working with computers, spending time with his wife, and staying active in a number of social groups and organizations.  The Veteran also reported indecisiveness and anxiety when pushed to make immediate decision.  He reported that such symptoms are intermittent, but happened more frequently when he managed the call center.  The Veteran reported that his relationship with his wife generally good, that his relationship with his son is challenging, and that he is active in several social groups outside the family.  The Veteran reported that he is in receipt of an associate's degree.  The examiner opined that symptoms of the Veteran's psychiatric disorder are severe enough to interfere with occupational and social functioning and that symptoms require continuous medication to control.

In March 2010, the Veteran reported sleep impairment and feeling tired and depressed.  See Notice of Disagreement (March 2010).  The Veteran reported a continuation of these symptoms from 2010 to October 2013.  See VA treatment records (January 29, 2010; May 4, 2010; January 19, 2011; and October 4, 2013).

On VA examination in July 2014, the Veteran displayed symptoms of depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; difficulty in adapting to stressful circumstances in work or work-like settings; and obsessional rituals that interfere with routine activities.  The Veteran report exaggerated startle response and irritable behavior with angry outbursts.  He reported that his relationship with is son has improved since the December 2009 VA examination and that he has grown more patient.  He also reported that he is district commander for his American Legion post and that is championing legislation to help Veterans obtain service dogs.  The Veteran also reported that he enjoys reading and operating his ham radio.  He also reported that he has remained unemployed since September 2009, and that he began attending Kent State University in 2010 in pursuit of a career in computer programing.  He explained he had intentionally limited his job search because he did not want work to interfere with his schooling.  The examiner opined that symptoms of the Veteran's psychiatric disorder manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 30 percent prior to September 17, 2014, and greater than 70 percent thereafter for PTSD.  Throughout the pendency of the appeal, the Veteran's psychiatric disorder has consistently manifested by symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, difficulty in adapting to stressful circumstances in work or work-like settings, and obsessional rituals that interfere with routine activities.  The Board finds that these symptoms have resulted, at worst, in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by the current 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, DC 9411.

The Board finds the next higher ratings, 50, 70, and 100 percent, are not warranted for the Veteran's service-connected PTSD at any time during the pendency of the appeal.  While the Veteran's depressed mood, impulse control (irritability), difficulty in adapting to stressful situations, obsessional rituals, and difficulty with relationships are similar to symptoms associated with a 50 percent rating (namely, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships) and a 70 percent rating (namely, obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships), such impairment must be "due to" the symptoms listed for the 50 and 70 percent rating levels, "or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  That is, simply because the Veteran has issues with depressed mood, impulse control (irritability), difficulty in adapting to stressful situations, and difficulty with relationships and because the 50, 70, and 100 percent levels contemplate depressed mood, impulse control (irritability), difficulty in adapting to stressful situations, and difficulty with relationships does not mean his psychiatric disorder rises to the 50, 70, or 100 percent level.  The Board finds, and the December 2009 and July 2014 VA examiners agree, that the Veteran's symptoms do not occur at the severity, frequency, or the duration required for 50, 70, or 100 percent ratings.

The Veteran has reported constant depression and disturbances in motivation.  The Board acknowledges the Veteran's disturbances in motivation and depression, but finds that while constant, they do not manifest with such severity so as to result in reduced reliability and productivity, let alone occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  This is evident by fact that the Veteran has consistently followed higher education to pursue his goal career path and that he has served as a productive, reliable member of his family, several social groups, and district commander for his American Legion post.  Additionally, he enjoys spending time with his wife, working with computers, and operating his ham radio.

As to impulse control (irritability) and difficulty with relationships, the Veteran reported that he used to occasionally yell at his teenage son and that he experienced irritability while managing 200-300 employees at a cable company call center.  Rearing teenagers and managing hundreds of employees are inherently stressful tasks that would lead most people to irritability and occasional outbursts.  The Board acknowledges the Veteran's irritability and difficulty with relationships, but finds that they do not occur with such frequency or severity so as to result in reduced reliability and productivity, let alone occupational and social impairment with deficiencies in most areas.  This is evident by VA treatment records that consistently characterize the Veteran as cooperative, the Veteran's active participation in social groups, improvements in the Veteran's familial relationships, and the fact that the Veteran was selected to serve as the district commander of his America Legion post.

As to intermittent difficulty adapting to stressful situations at work and work-like settings, the Veteran reported indecisiveness when pushed to make immediate decisions.  The Veteran reported that indecisiveness mostly occurred when he managed 200-300 employees at a cable company call center.  Since being laid off from that position, the Veteran has enjoyed tremendous success in work-like roles with the American Legion and the legislative process.  The evidence does not show that difficulty in adapting to different situations has occurred with such frequency or severity so as to result in reduced reliability and productivity, let alone occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

As to obsessional rituals and sleep impairment, the Veteran reports that he wakes from his sleep to make sure his home is secure.  He and the December 2009 VA examiner agree that this ritual interfere with his sleep.  While the Veteran has complained of feeling tired during the pendency of the appeal, the VA examiner opined that this ritual does not interfere with the Veteran's occupational and social functioning.  The Board acknowledges the Veteran's obsessional ritual and sleep impairment and their resulting impairment, but finds that they do not occur with such severity so as to result in reduced reliability and productivity, let alone occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

In sum, the Board finds that the evidence demonstrates that the Veteran is reliable and productive in his roles as father, husband, student, and leader.  While he has not been unemployed throughout the pendency of the appeal, he has actively pursued higher education in pursuit of a career in computer programing and his work with the American Legion has elevated him to the position of district commander of his post.  Moreover, his thinking and mood have been normal.  As such, the Board finds that the evidence does not support a rating in excess of 30 percent at any time during the pendency of the appeal.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for an initial rating greater than 30 percent prior to September 17, 2014, and greater than 70 percent thereafter for PTSD.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)..

Other Considerations

Consideration has been given regarding whether the schedular rating is inadequate for the Veteran's disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as 
depressed mood; anxiety; suspiciousness; panic attacks; sleep impairment; difficulty in adapting to stressful circumstances in work or work-like settings; obsessional rituals; and difficulty with relationships.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under DC 9411.  In short, there is nothing exceptional or unusual about the Veteran's psychiatric disorder.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.

Consideration also has been given regarding whether a total disability rating based on individual unemployability (TDIU) is warranted as this is a raised aspect of the claim.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, PTSD, the Veteran's sole service-connected disability, has been rated 30 percent disabling prior to September 17, 2014, and 70 percent disabling thereafter.  Thus, the schedular criteria for a TDIU under section 4.16(a) are met from September 17, 2014.  In any case, the question is the same whether the schedular criteria are met or not-whether the Veteran's service-connected disability makes him unable to secure or follow a substantially gainful occupation.  If so, a TDIU is granted when the schedular criteria were met, and the claim is referred to the Director of Compensation Service when the schedular criteria are not met.  See 38 C.F.R. § 4.16(a), (b).

As to employment and educational history, the Veteran managed 200-300 employees at a call center until he was laid off in September 2009.  He has an associate's degree and has been attending Kent State University in pursuit of a career as a computer programmer.  He reported that he has intentionally limited his job search as he did not want work to interfere with his schooling.  See, e.g., VA exam. (July 2014).  While in school he has excelled in work-like roles with the American Legion, where he currently serves as district commander of his post.  He has also championed legislation that helps Veterans obtain service dogs.

As to the medical evidence of record, none of the VA examiners or mental health care providers have found that the Veteran's psychiatric disorder precludes him from securing and following a substantially gainful occupation.  In fact, the December 2009 and July 2014 VA examiners opined that his symptoms result in no more than occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board finds that the evidence does not show that the Veteran's service-connected disability precludes him from securing and following a substantially gainful occupation.  Although the evidence shows that the Veteran's service-connected psychiatric disorder, his only service-connected disability, has manifested by signs and symptoms such as depressed mood; anxiety; suspiciousness; panic attacks; sleep impairment; difficulty in adapting to stressful circumstances in work or work-like settings; obsessional rituals; and difficulty with relationships, the Board does not find that these manifestations preclude the Veteran for securing and following substantially gainful employment based on his work history and education experience.  On the contrary, the evidence shows that the Veteran has excelled in work-like settings such as the American Legion.

Accordingly, the preponderance of the evidence is against the TDIU aspect of the claim; there is no doubt to be resolved; and claim must be denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial rating greater than 30 percent prior to September 17, 2014, and greater than 70 percent thereafter for PTSD is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


